    Case 6:19-cv-00255-ADA Document 44-1 Filed 08/14/19 Page 1 of 4




                       APPENDIX A – Proposed Scheduling Order


         VLSI’s                  Intel’s                             Item
        Proposal                Proposal
  Agreed.                 July 22, 2019          Plaintiff serves preliminary2 infringement
                                                 contentions in the form of a chart setting
                                                 forth where in the accused product(s)
                                                 each element of the asserted claim(s) are
                                                 found. Plaintiff shall also produce (1) all
                                                 documents evidencing conception and
                                                 reduction to practice for each claimed
                                                 invention, and (2) a copy of the file
                                                 history for each patent in suit.

  July 31, 2019           July 31, 2019          CMC

  Agreed.                 August 14, 2019        Deadline for motions to transfer

  September 6, 2019       September 20, 2019     Defendant serves preliminary invalidity
                                                 contentions in the form of (1) a chart
                                                 setting forth where in the prior art
                                                 references each element of the asserted
                                                 claim(s) are found, (2) an identification of
                                                 any limitations the Defendant contends
                                                 are indefinite or lack written description
                                                 under section 112, and (3) an
                                                 identification of any claims the Defendant
                                                 contends are directed to ineligible subject
                                                 matter under section 101. Defendant
                                                 shall also produce (1) all prior art
                                                 referenced in the invalidity contentions,
                                                 (2) technical documents, including
                                                 software where applicable, sufficient to
                                                 show the operation of the accused
                                                 product(s), and (3) summary, annual sales
                                                 information for the accused product(s) for
                                                 the prior two years, unless the parties
                                                 agree to some other timeframe.


       2 The parties may amend preliminary infringement contentions and preliminary
invalidity contentions without leave of court so long as counsel certifies that it undertook
reasonable efforts to prepare its preliminary contentions and the amendment is based on
material identified after those preliminary contentions were served and should do so
seasonably upon identifying any such material. Any amendment to add claims requires
leave of court so that the Court can address any scheduling issues.
 Case 6:19-cv-00255-ADA Document 44-1 Filed 08/14/19 Page 2 of 4




       VLSI’s              Intel’s                          Item
      Proposal            Proposal
September 20, 2019   September 25, 2019   Parties exchange claim terms for
                                          construction and proposed constructions

October 4, 2019      October 2, 2019      Parties exchange proposed claim
                                          constructions for claim terms proposed by
                                          the other party

October 18, 2019     October 11, 2019     Deadline to meet and confer to narrow
                                          terms in dispute and exchange revised list
                                          of terms/constructions

October 25, 2019     October 16, 2019     Parties file Opening claim construction
                                          briefs, including any arguments that any
                                          claim terms are indefinite.

November 15, 2019    Agreed.              Parties file Responsive claim construction
                                          briefs.

November 22, 2019    Agreed.              Parties file Reply claim construction
                                          briefs.

Agreed.              November 26, 2019    Parties submit Joint Claim Construction
                                          Statement, optional tutorials, and
                                          consolidated briefing collated by
                                          Opening, Response, and Reply.

December 6, 2019     December 6, 2019     Markman Hearing at 9:00 a.m.
Set by the Court.    Set by the Court.

Agreed.              December 13, 2019    Fact Discovery opens; deadline to serve
                                          Initial Disclosures per Rule 26(a).

Agreed.              January 17, 2020     Deadline to add parties

Agreed.              January 31, 2020     Deadline to serve Final Infringement and
                                          Invalidity Contentions.

Agreed.              February 28, 2020    Deadline to amend pleadings. A motion
                                          is not required unless the amendment
                                          adds patents or claims.

N/A                  February 28, 2020    Deadline to serve parties’ Requests for
                                          Production

Agreed.              May 22, 2020         Close of Fact Discovery

Agreed.              May 29, 2020         Opening Expert Reports
    Case 6:19-cv-00255-ADA Document 44-1 Filed 08/14/19 Page 3 of 4




         VLSI’s                Intel’s                              Item
        Proposal              Proposal
  Agreed.                June 26, 2020          Rebuttal Expert Reports

  Agreed.                July 17, 2020          Close of Expert Discovery

  Agreed.                July 24, 2020          Deadline to meet and confer to discuss
                                                narrowing the number of claims asserted
                                                and prior art references at issue. The
                                                parties shall file a report within 5 business
                                                days regarding the results of the meet and
                                                confer.

  Agreed.                July 31, 2020          Dispositive motion deadline and Daubert
                                                motion deadline.

  Agreed.                August 14, 2020        Serve Pretrial Disclosures (jury
                                                instructions, exhibits lists, witness lists,
                                                designations)

  Agreed.                August 28, 2020        Serve objections to pretrial
                                                disclosures/rebuttal disclosures

  Agreed.                September 4, 2020      Serve objections to rebuttal disclosures
                                                and File Motions in limine

  Agreed.                September 11, 2020     File Joint Pretrial Order and Pretrial
                                                Submissions (jury instructions, exhibits
                                                lists, witness lists, designations); file
                                                oppositions to motions in limine

  Agreed.                September 18, 2020     Deadline to meet and confer regarding
                                                remaining objections and disputes on
                                                motions in limine

  Agreed.                September 29, 2020     File joint notice identifying remaining
                                                objections to pretrial disclosures and
                                                disputes on motions in limine

  Agreed.3               October 2, 2020        Final Pretrial Conference

  October 5, 2020        October 5, 2020        VLSI’s Proposal: Jury Selection/Trial
                         (as specifically       in -254 Action (First Case)
                         directed by the


       3  [VLSI’s Proposal: VLSI agrees with the foregoing pretrial disclosure dates for the
first case, but reserves the right to request separate pretrial disclosure deadlines for the
second and third cases as needed.]
 Case 6:19-cv-00255-ADA Document 44-1 Filed 08/14/19 Page 4 of 4




     VLSI’s                Intel’s                        Item
    Proposal             Proposal
                    Court as the case   Intel’s Proposal: Predicted Jury
                    progresses)         Selection/Trial for all 3 consolidated
                                        cases

December 14, 2020                       VLSI’s Proposal: Jury Selection/Trial
                                        in -255 Action (Second Case)

January 25, 2021                        VLSI’s Proposal: Jury Selection/Trial
                                        in -256 Action (Third Case)
